 


109 HR 1672 IH: Rights for Abducted Children Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1672 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Ms. Woolsey introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide protection and victim services to children abducted by family members. 
 
 
1.Short titleThis Act may be cited as the Rights for Abducted Children Act of 2005.   
2.FindingsThe Congress makes the following findings: 
(1)Each year more than 203,000 children in the United States (approximately 78 percent of all abducted children) are abducted by a family member, usually a parent. 
(2)Child psychologists now classify family abduction as a form of child abuse and it is a crime in all 50 States and the District of Columbia. 
(3)Family abduction is currently defined solely as custodial interference, suggesting that the only victim of this crime is the left-behind parent. 
(4)Children who are abducted by family members suffer emotional, psychological, and, often, physical abuse at the hands of their abductors. 
(5)More than half of the parents who abduct their children have a history of alcohol or substance abuse, a criminal record, or a history of violence. 
(6)The most common motive for family abduction is revenge against the other parent, not protecting the child’s safety. 
(7)Too often, insufficient attention is paid to the needs and welfare of the child victim, aggravating the trauma that the child has already experienced.  
3.Child victims’ rights and services 
(a)Victim compensation and assistanceThe Victims of Crime Act of 1984 (42 U.S.C. 10601 et seq.) is amended— 
(1)in section 1403(d) (42 U.S.C. 10602(d))— 
(A)in paragraph (3) by striking and at the end; 
(B)in paragraph (4) by striking the period and inserting a semicolon; and 
(C)by adding at the end the following new paragraphs: 
 
(5)the term victim includes a child victim of a family abduction; and 
(6)the term family abduction means the taking, keeping, or concealing of a child or children by a parent, other family member, or person acting on behalf of the parent or family member, that prevents another individual from exercising lawful custody or visitation rights. ; and 
(2)in section 1404(d) (42 U.S.C. 10603(d))— 
(A)in paragraph (4) by striking and at the end; 
(B)in paragraph (5) by striking the period and inserting a semicolon; and 
(C)by adding at the end the following new paragraphs: 
 
(6)the term victim includes a child victim of a family abduction; and 
(7)the term family abduction means the taking, keeping, or concealing of a child or children by a parent, other family member, or person acting on behalf of the parent or family member, that prevents another individual from exercising lawful custody or visitation rights. . 
(b)Child victims’ and child witnesses’ rightsSection 3509(a) of title 18, United States Code, is amended— 
(1)in paragraph (2)(A), by inserting family abduction, after sexual abuse,;  
(2)in paragraph (3), by striking child; and inserting child, and includes family abduction;  
(3)in paragraph (11), by striking and at the end; 
(4)in paragraph (12), by striking the period at the end and inserting ; and; and 
(5)by adding at the end the following new paragraph: 
 
(13)the term famly abduction means the taking, keeping, or concealing of a child or children by a parent, other family member, or person acting on behalf of the parent or family member, that prevents another individual from exercising lawful custody or visitation rights..  
 
